In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00025-CV

CROWN BAY MANAGEMENT, LLC                  §   On Appeal from County Court at Law No. 2
D/B/A LAKESHORE VILLAGE
APARTMENTS, Appellant                      §   of Tarrant County (2020-002577-2)

V.                                         §   January 27, 2022

SURFACE WORKS, INC. D/B/A                  §   Memorandum Opinion by Justice Walker
SURFACE CONNECTION AND WELLS
FARGO BANK, N.A., Appellees

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s garnishment judgment. We reverse the trial court’s

garnishment judgment and render judgment dissolving the writ of garnishment and

discharging the garnishee.

      It is further ordered that appellee Surface Works, Inc. d/b/a Surface

Connection shall bear the costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Brian Walker
   Justice Brian Walker